      Case 2:18-cv-00327-SAB        ECF No. 47   filed 06/01/20   PageID.515 Page 1 of 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 1
                                                                   Jun 01, 2020
 2                                                                     SEAN F. MCAVOY, CLERK

 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 CODY EPPS, and all others similarly
10 situated,                                         NO. 2:18-CV-00327-SAB
11        Plaintiffs,
12        v.                                         ORDER OF DISMISSAL
13 COLUMBIA DEBT RECOVERY
14 GROUP LLC, a Washington limited
15 liability company f/k/a GENESIS CREDIT
16 MANAGEMENT, LLC,
17        Defendant.
18
19         Before the Court is the parties’ Stipulated Motion to Dismiss with
20 Prejudice, ECF No. 46. Parties have reached a settlement and agree that the above-
21 captioned lawsuit should be dismissed with prejudice and without costs to any
22 party. The Court finds good cause to grant the motion.
23        Accordingly, IT IS HEREBY ORDERED:
24        1.     The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.
25 46, is GRANTED.
26        2.     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ Stipulation,
27 the above-captioned case is dismissed with prejudice and without costs, or
28 attorney fees to either party.

     ORDER OF DISMISSAL * 1
      Case 2:18-cv-00327-SAB    ECF No. 47    filed 06/01/20   PageID.516 Page 2 of 2



1        3.    Any pending deadlines are stricken.
2        4.    The District Court Clerk is directed to close the file.
3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
4 this Order, to provide copies to counsel, and close the file.
5        DATED this 1st day of June 2020.
6
7
8
9
10
                                                      6WDQOH\$%DVWLDQ
11
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
